Citation Nr: 1753105	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for vertigo prior to December 6, 2012, and a disability rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the claims file.

In April 2012, the Board remanded the matter, in part, for further development.  

In April 2013, the RO received evidence that the Veteran was diagnosed with hearing impairment and tinnitus.  As a result, the RO increased the Veteran's non-compensable rating for vertigo to a disability rating of 30 percent under Diagnostic Code 6205, effective December 6, 2012.

In August 2013 and in May 2014, respectively, the Board remanded the matter in part, with specific instructions for the RO to adjudicate the Veteran's diagnosed hearing loss and tinnitus disorders as separate and distinct disabilities for service connection as opposed to considering them as symptoms of the Veteran's vertigo condition.  

In August 2016, the RO granted the Veteran service connection for hearing loss and tinnitus.  

In February 2017, the RO evaluated the Veteran's increased rating claim for vertigo under Diagnostic Code 6204 and continued a 30 percent disability rating effective December 6, 2012.  




FINDINGS OF FACT

1.  Prior to December 6, 2012, the Veteran's vertigo condition was evaluated under Diagnostic Code 6205 and was not exaggerated with cerebellar gait, hearing impairment, or tinnitus.

2.  From December 6, 2012, the Veteran's vertigo condition was evaluated under Diagnostic Code 6204 and the Veteran experienced dizziness with occasional staggering.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for vertigo prior to December 6, 2012 have not been met.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6205 (2016).  

2.  Since December 6, 2012, the criteria for a rating in excess of 30 percent for vertigo, to include extraschedular considerations, have not been met. 
38 U.S.C.A §§ 1155 , 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.87, Diagnostic Code 6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2008 that fully addressed all notice elements.  The letter was sent prior to adjudication and informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, neither the Veteran nor her representative, has raised the issue of improper notice; therefore, the Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its' duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Here, all of the Veteran's VA treatment records have been associated with the claims file pursuant to the Board's April 2012 remand directives.  Additionally, the Board remanded the matter again in August 2013 and May 2014 for further development and to afford the Veteran a new examination.  The Veteran was afforded VA examinations in April 2009, May 2010, and December 2012 to assist the Veteran in substantiating her claim.

Given the above development, the Board finds that there has been substantial compliance with the VCAA regarding the duties to notify and assist.  The Board also finds that there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).  

As the Veteran has not identified any additional evidence pertinent to the claim, nor is there additional evidence which needs to be obtained, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability. 38 C.F.R. § 4.20.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart, 21 Vet. App. at 505.

Factual Background

The Veteran seeks a compensable rating prior to December 6, 2012 for her service-connected vertigo condition, and a rating greater than 30 percent disabling since December 6, 2012.  As mentioned previously, prior to December 6, 2012, the Veteran's claim was evaluated by analogy to 38 C.F.R. § 4.87, Diagnostic Code 6205 relating to Meniere's syndrome (endolymphatic hydrops).  Under Diagnostic Code 6205, the Veteran received a non-compensable rating during the period on appeal prior to December 6, 2012.  Subsequently, the Veteran received an increased rating to 30 percent disabling effective December 6, 2012, after having been diagnosed with hearing impairment and tinnitus.

Under Diagnostic Code 6205, a note provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo as a peripheral vestibular disorder, hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate.  Id.

As such, pursuant to the Board's August 2013 and May 2014 remand directives, the RO subsequently adjudicated the Veteran's hearing loss and tinnitus disorders in August 2016 as separate claims and granted service connection for each disability.  As the Veteran's hearing loss and tinnitus were evaluated and rated under separate diagnostic codes, the Veteran's claim for an increased rating for vertigo was evaluated under Diagnostic Code 6204 related to peripheral vestibular disorders. After evaluating the evidence, the RO continued the Veteran's 30 percent disability rating. 

Legal Analysis

The Board has considered the evidence thoroughly and finds that prior to December 6, 2012, the Veteran is not entitled to a compensable rating; however, from December 6, 2012, the Veteran is entitled to a 30 percent disability rating, but no higher.  In order to receive a compensable rating under Diagnostic Code 6025, at a minimum, the Veteran must present with hearing impairment with vertigo less than once a month, with or without tinnitus.  These symptoms result in a 30 percent disability rating.  A higher compensable rating would require a combination of hearing impairment, with attacks of vertigo and cerebellar gait, with or without tinnitus.

Prior to December 6, 2012, the medical evidence of record reveals that the Veteran did not have any hearing impairment with or without tinnitus.  The Veteran's service treatment records (STRs) show that the Veteran was diagnosed with vertigo in 1998.  After being released from active duty service in August 2000, the Veteran was placed on a temporary disability retired list and received a VA General Medical Examination in October 2000.  As it relates to her vertigo condition, the Veteran reported having symptoms of generalized weakness and dizziness and that it is progressively worsening.  The Veteran further reported that the dizziness is aggravated by fatigue and when standing up from a supine position.  The Veteran noted being treated with meclizine and that she has flare ups of vertigo at least once per week.  The Veteran was examined for nine different medical problems during the examination, but the Veteran did not report an issue with her hearing or any symptom related to tinnitus.  Further, the examiner noted that the Veteran's ears were within normal limits at the time.  

In June 2004, during a neurology assessment at the St. Louis VA Medical Center, the Veteran complained of headaches, weakness, no energy, and memory problems.  The Veteran denied dizziness and gait imbalance.  
In February 2009, during an initial exam at the VAOPC El Paso, the Veteran reported she may have a problem with her hearing as she tends to turn on the TV loud; however, there was no report of dizziness or any other symptom related to her vertigo.  Subsequently, in November 2009 the Veteran presented to a VA Healthcare Center in El Paso, TX with a complaint of chest pain and headaches.  The Veteran further reported having dizziness.  

During an April 2009 VA General Medical Examination, the Veteran reported her previous diagnosis of vertigo and that she had a history of nausea, dizziness and headaches off and on a couple of times a day.  The Veteran was examined for eleven different medical problems during this examination; however, the Veteran did not report an issue with her hearing or any symptom related to tinnitus.  Moreover, the examiner noted that the Veteran walked non-antalgic and her gait was of normal pace without an assistive device.

In May 2010, the Veteran received another VA General Medical Examination in response to her claim for TDIU.  The Veteran reported that her vertigo affects her usual occupation in that it causes increased tardiness and she has to stop doing whatever particular activity she is doing at the time.  The examiner noted that the Veteran's gait was normal, although she walks antalgic due to her fibromyalgia, and that her hearing was grossly normal.  

On December 6, 2012, the Veteran received a Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) in which the Veteran was found to have sensorineural hearing loss in the right ear, and normal hearing in her left ear.  As a result of these findings, the Veteran's disability rating for her vertigo condition was increased to 30 percent disabling.  

Considering the evidence of record explained above, the Board finds that the evidence does not support a compensable rating prior to December 6, 2012; but that the Veteran is entitled to a 30 percent rating, but no higher, as of December 6, 2012.  

As discussed, prior to December 6, 2012, the Veteran's complaints regarding symptoms of her vertigo condition included primarily that of dizziness.  The Board notes that during the Veteran's video-conference hearing, the Veteran testified that she has dizziness, but she related the dizziness to her migraine headaches.  Additionally, there is no evidence of record prior to December 6, 2012 that shows the Veteran's vertigo was aggravated due to hearing impairment and tinnitus that would warrant a compensable rating.  

The evidence shows that the Veteran's gait was consistently noted as normal, although the examiner in her May 2010 VA examination noted the Veteran walks antalgic due to her fibromyalgia.  In her June 2004 neurology assessment, the Veteran did not report any symptoms related to her vertigo condition.  Again, in her February 2009 examination, the Veteran did not report any symptoms related to her vertigo except for a complaint of hearing impairment.  The Board recognizes that the Veteran is competent to report symptoms of her hearing impairment; however, there is no medical evidence of record at that time that shows that the Veteran was hearing impaired.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than the Veteran's lay contentions regarding her hearing impairment.  The Veteran was not medically diagnosed with hearing impairment and tinnitus until December 6, 2012.  Therefore, the Board finds that the RO was correct in rating the Veteran's vertigo disorder as non-compensable prior to December 6, 2012.

Likewise, the Board finds that the Veteran is not entitled to a disability rating greater than 30 percent as the evidence of record does not support a finding that the Veteran has a combination of hearing impairment with attacks of vertigo and cerebellar gait, occurring one to four times a month, with or without tinnitus at any time during the period on appeal.  The evidence only reflects a diagnosis of hearing impairment and tinnitus as of December 6, 2012.  Therefore, the RO correctly rated the Veteran as 30 percent disabling effective December 6, 2012.  

Although the RO initially adjudicated the Veteran's hearing loss and tinnitus as symptoms of her vertigo condition, thus warranting an increase to 30 percent disabling, the RO subsequently adjudicated the Veteran's hearing loss and tinnitus as separate and distinct claims and rated them accordingly.  Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.  As a result, the Veteran's vertigo condition was evaluated and rated under diagnostic code 6204, relating to peripheral vestibular disorder, in which the RO continued the Veteran's 30 percent disability rating.  

The Board notes that under Diagnostic Code 6204, the Veteran is in receipt of the highest scheduler rating as 30 percent is the highest schedular rating permitted for peripheral vestibular disorders.  Since this is the highest schedular rating available, there is no need to discuss the medical evidence, since the symptoms could not result in a higher rating.  Additionally, there is no indication in the medical evidence that the Veteran has symptoms or conditions from her vertigo that should be evaluated under another diagnostic code.  Accordingly, a 30 percent rating is clearly the maximum rating assignable for the Veteran's vertigo condition; therefore, an increased schedular rating is not available.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased rating from December 6, 2012  must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected vertigo condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected vertigo disability.  The evidence shows that the Veteran had complaints of dizziness and was diagnosed with hearing impairment and tinnitus which are both symptoms of her vertigo condition.  As the Veteran has already been compensated separately for her symptoms of hearing impairment, tinnitus, and dizziness as separate and distinct claims, there is no other evidence in the medical records of an exceptional or unusual clinical picture that would warrant other consideration for compensation.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.

Likewise, the Veteran has already been awarded entitlement to a TDIU rating. Accordingly, consideration of the issue of TDIU is not required.








ORDER

Entitlement to a compensable disability rating for vertigo prior to December 6, 2012, and a disability rating in excess of 30 percent thereafter is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


